Citation Nr: 9908722	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ulcerative colitis as a result of VA treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's ulcerative colitis and treatment by the VA.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for ulcerative colitis as a result of VA treatment is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (indicating that a 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In a case where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board has reviewed the entire claims file and observes 
that a VA examination report, dated in November 1990, 
contains a diagnosis of ulcerative colitis, by history, which 
was noted to not be currently active.  An August 1996 VA 
treatment record indicates that the veteran had complained of 
constipation for two months and dehydration.  In October 
1996, he complained of bleeding hemorrhoids, and he reported 
rectal bleeding in December 1996.  A January 1997 VA 
treatment record reflects the veteran's complaints of 
multiple symptoms, including constipation, subsequent to use 
of Procardia XL.  A March 1997 VA treatment record indicates 
that the veteran's symptoms improved following a change in 
blood pressure medication.  Nevertheless, he reported 
diarrhea, up to a dozen times per day, in May 1997.  

A May 1997 colonoscopy, performed at St. Anthony's Hospital 
in O'Neill, Nebraska, revealed active chronic colitis, with 
granuloma formation consistent with Crohn's disease.  A June 
1997 statement from Edwin C. Schafer, M.D., indicates that 
the veteran had described a history of bowel changes 
following the use of a calcium blocking agent.  The veteran 
had also reported that he had diarrhea related to 
Fluconazole, but the veteran noted that he was "better" 
after discontinuing those medications.  Dr. Schafer indicated 
that, as the veteran had reported that his stools were back 
to normal, there was no need for a further evaluation of his 
colon absent additional symptomatology.  A July 1997 VA 
treatment record reflects the veteran's further complaints of 
rectal bleeding.  The veteran refused VA examinations of the 
digestive system in August 1997.

In this case, there is no competent medical evidence or 
opinion of record indicating a nexus between the veteran's 
ulcerative colitis and treatment by the VA.  Specifically, 
there is no competent medical evidence suggesting that the 
veteran's ulcerative colitis was incurred as a result of VA 
treatment, or that a preexisting disability permanently 
worsened as a result of VA treatment.  Indeed, the only 
evidence of record suggesting such a nexus is the veteran's 
lay opinion.  In his December 1997 Notice of Disagreement, 
the veteran asserted that his problems with ulcerative 
colitis were caused by medications prescribed by the VA.  
However, the Board observes that the veteran has not been 
shown to possess the requisite medical expertise to render an 
opinion regarding causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

While the Board observes that the veteran's complaints of 
such symptoms as diarrhea and constipation as a result of 
medication prescribed by the VA are noted in several VA and 
private treatment records, the Board would point out that 
evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
by that examiner does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Additionally, while the Board notes that, in his December 
1997 Notice of Disagreement, the veteran recalled that a 
nurse had told him that the use of calcium channel blockers 
caused constipation, a lay account of a physician's 
statement, or in this case a statement from a nurse, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for ulcerative colitis 
as a result of VA treatment is well grounded.  In the absence 
of competent medical evidence to support the veteran's claim, 
this claim must be denied as not well grounded.  Since this 
claim is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim on the merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that when an RO 
does not specifically address the question of whether a claim 
is well grounded but, instead, proceeds to adjudication on 
the merits, "there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, compensation 
under 38 U.S.C.A. § 1151 for ulcerative colitis as a result 
of VA treatment is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


